—Determination of respondent Police Commissioner dated November 23, 1993, suspending petitioner from his duties as a police officer for 30 days and placing him on disciplinary probation for 1 year, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Angela Mazzarelli, J.], entered on or about April 12, 1994) dismissed without costs and without disbursements.
*18Substantial evidence supports respondents’ determination that petitioner wrongfully pointed his firearm at two civilians without just cause, placing them in fear of imminent danger (Matter of Pell v Board of Educ., 34 NY2d 222), and the penalty imposed was not disproportionate to the offense (supra, at 232-235). Concur—Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.